Wyatt, Presiding Justice.
Mrs. Willie Mae Thompson filed her suit for damages against Central of Georgia Railway Company and Louisville & Wadley Railroad Company, on account of the death of her alleged husband. The defense filed by the defendants alleged that the plaintiff had been legally divorced from her husband. The validity of an alleged divorce decree was thus at issue. The trial court ruled that the divorce decree was valid. The Constitution of this State as to the jurisdiction of this court provides that the jurisdiction shall include “all divorce and alimony cases.” Code (Ann.) § 2-3704. If jurisdiction of this case is vested in this court, it must be by virtue of the above-quoted portion from the Code section cited. It is clear that this case is neither a “divorce” case nor an “alimony” case. See Henderson v. Henderson, 209 Ga. 148 (71 S. E. 2d 210). It follows that the Court of Appeals and not this court has jurisdiction of this case.

Transferred to the Court of Appeals.


All the Justices concur.